                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                  §
 LONGHORD HD LLC.,                                §    Case No. 2:20-cv-00182-JRG-RSP
                                  Plaintiff,      §
                                                  §
                             v.                   §    JURY TRIAL DEMANDED
                                                  §
 BIOSTAR MICROTECH INT’L CORP.,                   §
                                                  §
                                  Defendant.      §
                                                  §
                                                  §


          MOTION FOR ISSUANCE OF LETTERS ROGATORY FOR
  SERVICE OF PROCESS ON DEFENDANT BIOSTAR MICROTECH INT’L CORP.

       Pursuant to Federal Rule of Civil Procedure 4(h)(2) and 4(f)(2)(B), Plaintiff Longhorn

HD LLC. (“Longhorn”) respectfully requests that this Court issue a Request for Judicial

Assistance (“Letters Rogatory”) (attached as Exhibit A), addressed to the appropriate judicial

authority in Taiwan, requesting that the Taiwanese authority assist in effecting service of process

upon Defendant Biostar Microtech Int’l Corp. (“Biostar”).

       Longhorn filed its Complaint (Dkt. No. 1) on June 8, 2020. This Court issued a

Summons as to Biostar on June 9, 2020. Upon information and belief, Biostar is a publicly-listed

company with an address of 231 2F, No. 108-2, Min Chuan Road, Hsin Tien District, New

Taipei City, Taiwan, Accordingly, Longhorn respectfully requests that this Court issue Letters

Rogatory seeking the assistance of the Taiwanese authority in effecting service of the Complaint

and Summons upon Biostar.

        Longhorn respectfully requests that the Court return (a) the original copy of the signed

and issued Letters Rogatory, and (b) two certified copies, to the undersigned counsel. The

United States Department of State will oversee transmission of the Letters Rogatory to Taiwan
through diplomatic channels as provided in 28 U.S.C. § 1781(a)(2). Longhorn will reimburse

this Court for any expenses incurred in connection with the issuance and return if the Letters

Rogatory. Longhorn has retained the services of Legal Language Services, located at 8014 State

Line Road, Suite 110, Leakwood, KS 66208, to ensure delivery of materials and fees in

accordance with U.S. and Taiwanese procedure.

Dated: July 29, 2020                                 Respectfully submitted,

                                                      /s/ Vincent J. Rubino, III
                                                     Alfred R. Fabricant
                                                     NY Bar No. 2219392
                                                     Email: ffabricant@fabricantllp.com
                                                     Peter Lambrianakos
                                                     NY Bar No. 2894392
                                                     Email: plambrianakos@fabricantllp.com
                                                     Vincent J. Rubino, III
                                                     NY Bar No. 4557435
                                                     Email: vrubino@fabricantllp.com
                                                     FABRICANT LLP
                                                     230 Park Avenue, 3rd Floor W.
                                                     New York, NY 10169
                                                     Telephone: (212) 257-5797
                                                     Facsimile: (212) 257-5796

                                                     John Andrew Rubino
                                                     NY Bar No. 5020797
                                                     Email: jarubino@rubinoip.com
                                                     RUBINO LAW LLC
                                                     830 Morris Turnpike
                                                     Short Hills, NJ 07078
                                                     Telephone: (973) 535-0920

                                                     Justin Kurt Truelove
                                                     Texas Bar No. 24013653
                                                     Email: kurt@truelovelawfirm.com
                                                     TRUELOVE LAW FIRM, PLLC
                                                     100 West Houston
                                                     Marshall, Texas 75670
                                                     Telephone: (903) 938-8321
                                                     Facsimile: (903) 215-8510




                                                2
    ATTORNEYS FOR PLAINTIFF
    LONGHORD HD LLC.




3
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 29, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court's CM/ECF system per Local Rule CV-5(a)(3).


                                                    /s/ Vincent J. Rubino, III
                                                        Vincent J. Rubino, III
